DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/09/2020 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 19-33 are rejected under 35 U.S.C. 103  as being unpatentable over Hao et al. (US8369333, of IDS, hereinafter 'HAO') in view of Hao et al. (US9210065, of IDS, hereinafter 'HAO065').
Regarding claim 19, HAO teaches a network system (FIG. 1, communication system architecture 100), comprising:
a plurality of edge node including first edge node and second edge node (Fig. 1 Forwarding Elements, FE 1201-4);
a virtual machine which belongs to a virtual network (Fig. 1, VM 113s Edge Domain 110s); and
a control apparatus configured to control the plurality of edge node (Fig. 1 Central Controller 140, Col 9 lines 30-31: The CC (Central Controller) 140 cooperates with FEs 120 to enable FEs 120 to provide the packet forwarding functions for DC (Data Center) 101. (Col 10 Lines 51-56) FEs 120 and CC 140 together form a VICTOR, as depicted and described in U.S. patent application Ser. No. 12/489,187 (currently US Patent 9210065 B2, hereinafter HAO065), entitled "PROVIDING CLOUD-BASED SERVICES USING DYNAMIC NETWORK VIRTUALIZATION, filed Jun. 22, 2009 which is incorporated by reference herein in its entirety);
wherein the control apparatus comprises:
a non-transitory memory configured to store program instructions, and a processor configured to execute the instructions (Col 19 Lines 7-12, 25-27: FIG. 5 depicts a high-level block diagram of a computer suitable for use in performing the functions described herein. As depicted in FIG. 5, computer 500 includes a processor element 502 (e.g., a central processing unit (CPU) and/or other suitable processor(s)), a memory 504 (e.g., random access memory (RAM), read only memory (ROM), and the like), a cloud computing process 505 can be loaded into memory 504 and executed by processor 502 to implement the functions as discussed herein) to:
receive an identifier corresponding to the virtual machine associated with the first edge node, before the virtual machine operates communication (Col 8 Line 25-30) an FE 120 receiving a packet for delivery within the ED 110 with which the FE 120 is associated (e.g., to a VM 113), forwards the packet within the ED 110 using 
select the second edge node from the plurality of edge node based on the virtual machine information (Col 7 Lines 25-39: The FEs 120 perform address lookup and mapping functions, by requesting the required mapping information from CC 140 includes any mapping information required for performing the packet handling functions (e.g., such as the virtual machine MAC <--> (cnet identifier, IP address) mapping, the virtual machine MAC <--> edge domain identifier mapping, the edge domain identifier <--> FE MAC list mapping, and the (cnet identifier, edge domain identifier) <--> VLAN identifier mapping described herein as being maintained by CC 140. (Col 8 Line 25-30) an FE 120 receiving a packet for delivery within the ED 110 with which the FE 120 is associated (e.g., to a VM 113), forwards the packet within the ED 110 using the MAC address of the VM 113, the IP address of the VM 113, and the VLAN ID of the CN 102 with which the packet is associated. (Col 8 Lines 38-46) The FEs 120 perform such functions using any information suitable for performing such functions, may access such and
send an instruction to send a packet for the virtual machine, to the second edge node (Col 7 lines 25-39: FE 120 receives mapping information from CC 140. Mapping information includes virtual machine MAC <->(cnet identifier, IP address) mapping, the virtual machine MAC<-> edge domain identifier mapping, the edge domain identifier<-> FE MAC list mapping, and the (cnet identifier, edge domain identifier) <-> VLAN identifier mapping described herein as being maintained by CC 140. (Col 8 Line 25-30) an FE 120 receiving a packet for delivery within the ED 110 with which the FE 120 is associated (e.g., to a VM 113), forwards the packet within the ED 110 using the MAC address of the VM 113, the IP address of the VM 113, and the VLAN ID of the CN 102 with which the packet is associated. (Col 8 Lines 38-46) The FEs 120 perform such functions using any information suitable for performing such functions, may access such information, via requests to CC 140. (Col 9 Lines 30-38)  The CC 140 cooperates with FEs 120 to enable FEs 120 to provide the packet forwarding functions (send an instruction to send a packet for the virtual machine, to the second edge node by proving the mapping information) for DC 101. See also Fig. 2, Col 
HAO does not explicitly disclose receive an identifier corresponding to the virtual machine from the first edge node, before the virtual machine operates communication (HAO implied the teaching by stating that HAO065 is incorporated by reference herein in its entirety).
In an analogous art, HAO065 teaches receive an identifier corresponding to the virtual machine from the first edge node, before the virtual machine operates communication (Fig. 1 VM1 at FE 4, Col 5 Lines 54-56, 64-66: The central controller 12 is responsible for registering location of mobile virtual machines VM1-VM3 (receive an identifier corresponding to the virtual machine) and setting up the forwarding table on the forwarding elements FE1-FE5 (indicating before the virtual machine operates communication). Accordingly, forwarding elements FE1-FE5 would contact the corresponding CC 12 for different VM addresses).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was made, to take the technique of HAO065 to the system of HAO in order to take the advantage of a method providing improved performance of cloud computing applications and enabling interesting new applications (HAO065: Col 10 lines 27-29).

Regarding claim 20, HAO teaches wherein the processor is further configured to execute the instructions to add an identifier of the virtual network, an identifier of the first edge node and a user identifier of the virtual machine, to the received packet (Col 3 Lines 56-63: a customer is provided one or more virtual networks isolated from virtual networks of other customers; in each edge domain, VLANs are utilized locally within the edge domain to isolate different customers that are utilizing resources within the edge domain. (Col 4 Lines 14-19) a mechanism for differentiating between different customers, by which each customer network is assigned a unique customer network identifier (referred to herein as a cnet identifier). In the case of a customer having a single VLAN, the cnet identifier also identifies the customer. (Col 6 Lines 24-32) Col 6 Lines 24-32, 57-58, 64-65 : The PSs 112 each include one or more virtual machines (VMs) 113 which may be utilized by CNs 102; the VMs 113 of the PS 112 may be implemented using any virtualization technique(s) suitable for logically separating different customer networks on the physical server 112; a customer may utilize one or more VMs on any given physical server; different VLANs for different customers (different VMs used by different customers networks or customers can be identified by respective VLANs). (Fig. 1, Col 8 Line 25-30) an FE 120 receiving a packet for delivery within the ED 110 with which the FE 120 is associated (e.g., to a VM 113), forwards the packet within the ED 110 using the MAC address of the VM 113, the IP address of the VM 113, and the VLAN ID of the CN 102 with which the packet is associated. (Fig. 2, Col 15 Lines 35-61) At step 204, a packet is received at the source FE, which is associated with a CN or a source ED. The packet is intended for a VM in a destination ED that has a destination FE associated therewith. The packet includes a cnet id, an IP address of the VM, and a MAC address of the VM (VM used by the destination customer/user). At step 206, the MAC address of the destination FE associated with the destination ED is determined. At step 207. the VLAN ID (an 

Regarding claim 21, HAO teaches a plurality of routers configured to forward the packet based on the identifier of the first edge node (Fig. 1, Col 8 Lines 12-17: In MAC-in-MAC tunneling, the source FE 120 adds an outer MAC header to the Ethernet frame (the header of the Ethernet frame being the internal header), the modified Ethernet frame is routed by the Ethernet switches of CD 130 using the outer MAC header, and the destination FE 120 removes the outer MAC header). (Col 10 Lines 45-46) FEs 120 and CC 140 cooperate as a distributed router(s)).  

Regarding claim 22, HAO teaches wherein the identifier of the virtual network represents a tenant (Col 5 lines 50-56: The VLAN ID of the VLAN for the CN within the destination ED is determined and the packet is updated to include the determined VLAN ID of the VLAN for the CN within the destination ED (VLAN is a tenant in corresponding destination edge domain 110)).

Regarding claim 23, HAO teaches wherein the first edge node and second edge node include a virtual switch on a physical machine (Co! 3 lines 17-25: The 

Regarding claim 24, the claim with features mutatis mutandis of claim 19, is rejected for the same reason as set forth for claim 19.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 20.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth for claim 21.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 22.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 23.
Regarding claim 29, the claim with features mutatis mutandis of claim 19, is rejected for the same reason as set forth for claim 19.
claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 20.
Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth for claim 21.
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth for claim 22.
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth for claim 23.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Koponen et al. (US 20130060940 A1), describing NETWORK VIRTUALIZATION 
Koponen et al. (US 20130060929 A1), describing DISTRIBUTED CONTROL PLATFORM FOR LARGE-SCALE PRODUCTION NETWORKS
Casado et al. (US 20130058351 A1), describing USE OF TUNNELS TO HIDE NETWORK ADDRESSES
Tourrilhes et al. (US 20110273988 A1), describing Distributing Decision Making In A Centralized Flow Routing System
Seetharaman et al. (US 20110267954 A1), describing METHOD FOR ROUTING-ASSISTED TRAFFIC MONITORING
Wang et al. (US 20110271007 A1), describing System And Method For A Context Layer Switch

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413